15-1048
     Gumaneh v. Lynch
                                                                                         BIA
                                                                               Christensen, IJ
                                                                               A094 230 713

                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of July, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DEBRA ANN LIVINGSTON,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   MUHAMED GUMANEH,
14            Petitioner,
15
16                      v.                                           15-1048
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Thomas V. Massucci, New York, N.Y.
24
25   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
26                                       Assistant Attorney General; Shelley
27                                       R. Goad, Assistant Director; Monica
28                                       Antoun, Trial Attorney, Office of
29                                       Immigration    Litigation,   United
30                                       States   Department   of   Justice,
31                                       Washington, D.C.
1        UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5        Petitioner Muhamed Gumaneh, a native and citizen of the

6    Gambia, seeks review of a March 17, 2015, decision of the BIA,

7    affirming a February 26, 2013, decision of an Immigration Judge

8    (“IJ”) denying Gumaneh’s application for asylum, withholding

9    of removal, and relief under the Convention Against Torture

10   (“CAT”).   In re Muhamed Gumaneh, No. A094 230 713 (B.I.A. Mar.

11   17, 2015), aff’g No. A094 230 713 (Immig. Ct. N.Y. City Feb.

12   26, 2013).    We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14       Under the circumstances of this case, we review both the

15   IJ’s and BIA’s decisions.   Yun-Zui Guan v. Gonzales, 432 F.3d
16   391, 394 (2d Cir. 2005).    The applicable standards of review

17   are well established.   8 U.S.C. § 1252(b)(4)(B); Xiu Xia Lin

18   v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

19       For asylum applications like Gumaneh’s, governed by the

20   REAL ID Act, the agency may, “[c]onsidering the totality of the

21   circumstances,” base an adverse credibility determination on

22   an asylum applicant’s “demeanor, candor, or responsiveness,”

23   the plausibility of his account, and inconsistencies in his
                                    2
1    statements, “without regard to whether” they go “to the heart

2    of the applicant’s claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

3    Xia Lin, 534 F.3d at 163-64.       “We defer . . . to an IJ’s

4    credibility determination unless, from the totality of the

5    circumstances, it is plain that no reasonable fact-finder could

6    make such an adverse credibility ruling.”   Xiu Xia Lin, 534 F.3d
7    at 167.   As discussed below, substantial evidence supports the

8    credibility determination.

9        The agency reasonably relied on the inconsistencies among

10   Gumaneh’s application, testimony, and supporting evidence

11   about the date of his mother’s death.   See Xiu Xia Lin, 534 F.3d
12   at 167.   Gumaneh testified that his mother died in the late

13   ‘90s; his corrected application provided the same.       But his

14   sister’s birth certificate, dated 2001, was signed by his

15   mother.   When asked how his mother could have signed the birth

16   certificate, if she had died years earlier, Gumaneh stated that

17   the birth certificate was “wrong” and that he did not review

18   it because it was mailed directly to his lawyer.      The agency

19   was not required to credit this explanation.       See Majidi v.

20   Gonzales, 430 F.3d 77, 80 (2d Cir. 2005).

21       The    adverse   credibility   determination   was   further

22   supported by the inconsistencies surrounding how Gumaneh

23   learned of his father’s family’s threats.   See Xiu Xia Lin, 534
                                    3
1 F.3d at 163-64.     Gumaneh testified that he never had contact

2    with his father’s family, after helping his sister escape female

3    genital mutilation (“FGM”), and that he only learned of the

4    threats through friends.      But Gumaneh stated in his application

5    that his father’s family had threatened him directly.               When

6    asked how his family could have directly threatened him, if they

7    had   not   been   in   contact,   Gumaneh     explained:    “I’m   not

8    communicating with them.           But, they’ll call me. . . .”

9    Although Gumaneh argues that his explanation was “plausible,”

10   “[a] petitioner must do more than offer a plausible explanation

11   for his inconsistent statements to secure relief; he must

12   demonstrate that a reasonable fact-finder would be compelled

13   to credit his testimony.”      Majidi, 430 F.3d at 80.

14         The adverse credibility determination was also properly

15   based on the inconsistencies in the record concerning when

16   Gumaneh lived in Senegal.      See Xiu Xia Lin, 534 F.3d at 163-64.

17   Gumaneh initially testified that he moved to Senegal in 2000

18   and stayed for “two to three years,” but later testified that

19   he was living in Senegal in 2005 when he learned his sister was

20   threatened with FGM.      Gumaneh also stated in his application

21   that he was living in Senegal when he first learned his sister

22   had been threatened with FGM.           When asked to explain, Gumaneh

23   stated that he returned to Gambia and then went back to Senegal
                                         4
1    and that he had omitted this information from his initial

2    testimony because his lawyer didn’t ask if he went back or not.

3    The agency was not required to credit that explanation, Majidi,

4 430 F.3d   at   80,     and   did   not    err    in   relying   on   these

5    inconsistencies.

6          The agency also reasonably relied on Gumaneh’s failure to

7    corroborate.      Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

8    2007).   Gumaneh contends that his testimony was credible and

9    did not need to be rehabilitated.            As discussed above, however,

10   the agency had ample grounds for questioning his credibility.

11   While Gumaneh does not explicitly challenge the agency’s

12   justifications      for    according        his    corroborating   evidence

13   minimal weight, the agency did not err in its treatment of this

14   evidence.    Xiao Ji Chen v. U.S. Dep’t of Justice, 471 F.3d 315,

15   342 (2d Cir. 2006) (holding that the weight given corroborating

16   evidence lies largely with discretion of agency); see also Y.C.

17   v. Holder, 741 F.3d 324, 334 (2d Cir. 2013) (deferring to

18   agency’s decision to accord little weight to a relative’s

19   letter).

20         In light of the foregoing inconsistencies and Gumaneh’s

21   lack of corroboration, the totality of the circumstances

22   supports the agency’s adverse credibility determination.                  See

23   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.
                                           5
1    The agency therefore did not err in denying asylum, withholding

2    of removal, and CAT relief because all claims shared the same

3    factual predicate.   Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

4    Cir. 2006).

5        For the foregoing reasons, the petition for review is

6    DENIED.    As we have completed our review, any stay of removal

7    that the Court previously granted in this petition is VACATED,

8    and any pending motion for a stay of removal in this petition

9    is DISMISSED as moot.    Any pending request for oral argument

10   in this petition is DENIED in accordance with Federal Rule of

11   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

12   34.1(b).

13                                 FOR THE COURT:
14                                 Catherine O’Hagan Wolfe, Clerk




                                     6